USCA11 Case: 21-11686    Date Filed: 12/15/2021   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                        No. 21-11686
                  Non-Argument Calendar
                  ____________________

JESSIE JACKSON,
                                           Plaintiff-Appellant,
versus
F. PAPILLON,
Chief Doctor,
J. R. DELGADO,
Doctor,


                                        Defendants-Appellees.
USCA11 Case: 21-11686         Date Filed: 12/15/2021     Page: 2 of 7




2                       Opinion of the Court                 21-11686

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
               D.C. Docket No. 1:20-cv-20294-BB
                    ____________________

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
       This case presents a Florida inmate’s 42 U.S.C. § 1983 claim
that prison physicians were deliberately indifferent to his serious
medical needs in violation of the Eighth Amendment. We affirm
the district court’s grant of summary judgment to the doctors.
                                   I
        Jessie Jackson, a diabetic Florida prisoner, was under the care
of Doctors Franck Papillon and Jorge Delgado while incarcerated
at Dade Correctional Institute. After wearing state-issued crocs,
Jackson developed a blister and infection on his left foot’s big toe.
To treat the infection, the doctors recommended daily wound care,
admitted Jackson to the infirmary multiple times, provided antibi-
otic treatments, and referred him to a podiatrist. On the podia-
trist’s recommendation, Jackson asked for orthopedic shoes, but
Delgado denied his request because they could trigger maceration
of the wound and surrounding skin. Jackson kept requesting the
shoes through formal grievances, and Delgado kept denying them.
Eventually, after many rounds of various treatments, Jackson’s left
USCA11 Case: 21-11686            Date Filed: 12/15/2021       Page: 3 of 7




21-11686                  Opinion of the Court                             3

big toe had to be amputated. Jackson claims that this amputation
could have been prevented if the doctors would have timely pro-
vided him with orthopedic shoes.
       During a follow-up visit to the hospital after the amputation,
Jackson lost his footing while exiting a van without a sidestep and
fractured several toes on his left foot. According to Jackson, the
doctors initially showed no concern. But after his toes became dis-
colored and black, the doctors took x-rays and determined that
they were fractured. They advised that the toes would self-heal,
determined that no specific treatment was necessary, and provided
Jackson with a cane and a walker to help prevent stress on his toes.
Jackson contends that he received no treatment for his fractured
toes, and that, as a result, they healed in a disfigured form and con-
tinue to hurt.
       Jackson brought this 42 U.S.C. § 1983 claim alleging that the
doctors demonstrated deliberate indifference to his serious medical
needs and safety in violation of the Eighth Amendment by failing
to treat his infection and fractures. The district court granted sum-
mary judgment to the doctors, finding that they didn’t act with de-
liberate indifference to Jackson’s medical needs because they pro-
vided ongoing and extensive treatments for his left foot. Jackson
appealed. 1


1 We   review a district court's grant of summary judgment de novo. Mosley v.
Zachery, 966 F.3d 1265, 1270 (11th Cir. 2020). We construe the facts and draw
all inferences in the light most favorable to the nonmoving party, and when
USCA11 Case: 21-11686            Date Filed: 12/15/2021         Page: 4 of 7




4                         Opinion of the Court                      21-11686

                                      II
        The Eighth Amendment prohibits the infliction of “cruel
and unusual punishments.” U.S. Const. amend VIII. The Supreme
Court has held that prison officials violate this prohibition when
they display “deliberate indifference to serious medical needs of
prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A deliber-
ate-indifference claim entails both an objective and a subjective
component.” Keohane v. Fla. Dep’t of Corr. Sec’y, 952 F.3d 1257,
1266 (11th Cir. 2020), cert. denied, 142 S. Ct. 81 (2021). “First, the
inmate must establish an objectively serious medical need . . . that,
if left unattended, poses a substantial risk of serious harm.” Id.
(quotation marks omitted). “Second, the inmate must prove that
prison officials acted with deliberate indifference to that need by
showing (1) that they had subjective knowledge of a risk of serious
harm and (2) that they disregarded that risk (3) by conduct that was
more than mere negligence.” Id. (cleaned up).
       An objectively serious medical need is “one that has been
diagnosed by a physician as mandating treatment or one that is so
obvious that even a lay person would easily recognize the necessity
for a doctor’s attention.” Farrow v. West, 320 F.3d 1235, 1243 (11th
Cir. 2003) (quotation omitted). Undoubtedly, the doctors



conflicts arise between the facts, we credit the nonmoving party’s version. Un-
derwood v. City of Bessemer, 11 F.4th 1317, 1327 (11th Cir. 2021). Summary
judgment is appropriate if the movant shows that there is no genuine dispute
as to any material fact. Fed. R. Civ. P. 56(a).
USCA11 Case: 21-11686         Date Filed: 12/15/2021      Page: 5 of 7




21-11686                Opinion of the Court                          5

diagnosed the wound and infection on Jackson’s left big toe as re-
quiring treatment. And although they advised that the fractured
toes would heal themselves, the discolored, blackened toes did re-
quire a doctor’s attention.
        As for subjective deliberate indifference, it is undisputed that
the doctors knew about Jackson’s infected big toe and toe fractures.
The main issue in dispute is whether they ignored Jackson’s need
for medical attention. Conduct that typically constitutes deliberate
indifference includes altogether failing to provide necessary medi-
cal care, unreasonably delaying treatment, or giving such cursory
treatment that it is essentially nonexistent. See Melton v. Abston,
841 F.3d 1207, 1223 (11th Cir. 2016) (per curiam), abrogated on
other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).
We hesitate to conclude that a doctor was deliberately indifferent
when a prisoner received medical care. Waldrop v. Evans, 871 F.2d
1030, 1035 (11th Cir. 1989). With respect to the wound on Jack-
son’s left big toe, the doctors took x-rays, referred Jackson to a po-
diatrist, provided daily wound care and antibiotics, and admitted
Jackson to the infirmary on multiple occasions. As for the toe frac-
tures, the doctors ordered and reviewed x-rays, concluded that the
fractures would heal on their own and that no treatment was nec-
essary, provided Jackson with a cane and a walker, and referred him
to a podiatrist.
       Jackson does not dispute that he received these treatments;
rather, his main contention is that the doctors demonstrated delib-
erate indifference by not providing him with the “diabetic shoes”
USCA11 Case: 21-11686        Date Filed: 12/15/2021     Page: 6 of 7




6                      Opinion of the Court                21-11686

recommended by the podiatrist. But a mere “difference in medical
opinion between the prison’s medical staff and the inmate as to the
latter’s diagnosis or course of treatment fails to support a claim of
cruel and unusual punishment.” Hoffer v. Sec’y, Fla. Dep’t of
Corr., 973 F.3d 1263, 1273 (11th Cir. 2020) (cleaned up); see also
Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (quoting Estelle,
429 U.S. at 107) (“[T]he question of whether governmental actors
should have employed additional diagnostic techniques or forms of
treatment ‘is a classic example of a matter for medical judgment’
and therefore not an appropriate basis for grounding liability under
the Eighth Amendment.”). Likewise, “a simple difference in med-
ical opinion” between two doctors doesn’t constitute deliberate in-
difference. Waldrop, 871 F.2d at 1033.
       Here, although the podiatrist recommended orthopedic
shoes, Delgado didn’t think they were appropriate because they
could have caused maceration of Jackson’s wound. The doctors
did provide Jackson with other medical treatment that they
deemed appropriate. Just because they didn’t provide the treat-
ment that Jackson wanted doesn’t mean they demonstrated delib-
erate indifference. See Hamm v. DeKalb Cnty., 774 F.2d 1567, 1575
(11th Cir. 1985) (holding that the care provided by jail officials
didn’t amount to deliberate indifference simply because the pris-
oner “desired different modes of treatment”). Accordingly, the
USCA11 Case: 21-11686              Date Filed: 12/15/2021          Page: 7 of 7




21-11686                    Opinion of the Court                                 7

district court didn’t err in granting summary judgment to the doc-
tors. 2
        AFFIRMED.




2 We don’t address Jackson’s claim that the district court prematurely ruled on

the doctors’ summary judgment motion while his discovery request was pend-
ing because, even assuming that Jackson didn’t forfeit this argument by failing
to raise it before the district court, he fails to show how his outstanding request
for documents would have enabled him to create a genuine issue of material
fact regarding the doctors’ alleged deliberate indifference.